JAMES H. FAULKNER, Retired Justice.
This is an appeal from the denial of a Rule 32, A.R.C.P., petition filed by Fred Wilson in the Circuit Court of Jefferson County. Wilson, who was convicted of murder and was sentenced to life imprisonment, alleged in his petition that he was denied effective assistance of counsel. The trial court denied the petition without an evidentiary hearing.
Wilson asserts that his counsel at trial was ineffective because he did not subpoena documents from the district attorney’s office, and he did not subpoena witnesses for the defense. Moreover, Wilson states that his counsel was unprepared for trial and that he had a conflict of interest. There were other allegations of ineffectiveness of counsel in Wilson’s petition that will not be necessary to enumerate in this opinion. The trial court on remand may consider them.
The State has requested in brief that this case be remanded to the Circuit Court of Jefferson County for it to hold an eviden-tiary hearing pursuant to Ex parte Boatwright, 471 So.2d 1257 (Ala.1985). We will treat the State’s request as a motion for remand, and we will remand the case to the Circuit Court of Jefferson County for that court to hold an evidentiary hearing on Wilson’s petition pursuant to Rule 32, A.R.C.P. As stated in Boatwright, if Wilson’s allegations of ineffective assistance of counsel are true, his petition has merit, and therefore he has the right to an eviden-tiary hearing on those allegations. See Watson v. State, 451 So.2d 373 (Ala.Cr.App.1984).
The foregoing opinion was prepared by the Honorable JAMES H. FAULKNER, a former Alabama Supreme Court Justice, and his opinion is hereby adopted as that of the court.
REMANDED WITH INSTRUCTIONS.
All the Judges concur.